Title: From George Washington to James Caldwell, 13 June 1778
From: Washington, George
To: Caldwell, James


                    
                        Sir
                        [Valley Forge, 13 June 1778]
                    
                    Having received information to day, that a Letter had been found by you in an Office in the Commissary of forage’s department written by a Mr Hoit who acted in that line, implying if not expressing in a direct and positive manner that Colo. Biddle, the Head of the department and the Writer were both in the service of the Enemy or were disposed to favor their interest, I am urgently to request that you will repair, as soon as possible, to Head Quarters and use every means in your power to bring with you the said Hoit and Mr Benjamin Hoit his Father with any other persons and papers which can give information on the subject. With this request I trust you will readily comply, as both public & private justice demand that an inquiry be made. The reluctance of the  Hoits to appear in the matter cannot or should not excuse their attendance; For if the suggestion was true it should be known, and if without foundation it also should, to prevent injury to Colo. Biddle’s character, which as far ⟨as⟩ it has come to my knowledge stands fair and unsullied.
                